DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant's arguments, filed 06/28/2022, have been fully considered.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.   
Applicants have amended their claims, filed 06/28/2022, and therefore rejections newly made in the instant office action have been necessitated by amendment.
Applicants have amended claims 3-6 and 9.
Applicants have left claims 1, 2, 7, 8, 10, and 11 as originally filed/previously presented.
Claims 1-11 are the current claims hereby under examination.
Priority - Maintained
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application No. 62/497,740, Application No. 62/497,747, and Application No. 62/601,843, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.
Regarding Application No. 62/497,740, the prior-filed application fails to provide adequate support for a detachable bladder provided on a backside the wristband, a micro air pump activated by a processor according to a trigger signal and an air pressure sensor to collect data to be derived to blood pressure parameters, as required by claim 1 of the later-filed application, 16/465,504. 
Regarding Application No. 62/497,747, the prior-filed application fails to provide adequate support for a detachable bladder, and a processor to activate a micro air pump according to a trigger signal in order for the air pump to inflate the detachable bladder and blood pressure parameters to be derived from the air pressure sensor, as required by claim 1 of the later-filed application, 16/465,504.
Regarding Application No. 62/601,843, the prior-filed application fails to provide adequate support for a detachable bladder, and a processor to activate a micro air pump according to a trigger signal in order for the air pump to inflate the detachable bladder, as required by claim 1 of the later-filed application, 16/465,504.
Accordingly, claims 1-11 are not entitled to the benefit of prior applications 62/497,740, 62/497,747, and 62/601,843. The instant application is entitled to the benefit of prior application PCT/CN2017/113531. Accordingly, the effective filing date of the instant application is being treated as 11/29/2017. 
Response to Arguments
Applicant's arguments filed 06/28/2022 have been fully considered but they are not persuasive.
Applicants have argued on page 5 of the Remarks, filed 06/28/2022, that prior-filed 747, and 843 provide support for “a detachable bladder provided on a backside of the wrist band assembly”. Applicants have further cited that 747 and 843 disclose “a novel structure of air-cuff used in the wearable wrist-watch monitor which including an inlet to which pressure sensor is connected and an inlet to which air is pumped”, Fig. 2C and D of 747, Fig. 2C and D of 843, and Fig. 3C and D of 848 as support. The Examiner respectfully disagrees. “A novel structure of air-cuff used in the wearable wrist-watch monitor which including an inlet to which pressure sensor is connected and an inlet to which air is pumped”, cited by the Applicant, does not disclose “a detachable bladder provided on a backside of the wrist band assembly”. Further, from Fig. 2C and D of 747, Fig. 2C and D of 843, and Fig. 3C and D of 848, it is unclear from the images how they show that the bladder is detachable from the backside of the wrist band assembly since the images are unclear. It appears that the images are only showing the wrist-watch assembly and the bladder components. The images presented as support from the Applicants fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) that “a detachable bladder is provided on a backside of the wrist band assembly”.
Applicants have further argued on page 6 of Remarks, filed 06/28/2022, that prior-filed 740, 747, and 843  are devices for monitoring blood pressure, therefore it is “understandable and obvious to PHOSITA that the devices of prior-filed 740, 747, and 843 must use at least one processor to derive the blood pressure parameter”, which provides support that “a processor is connected to the micro air pump and the air pressure sensor”. Applicants have further argued that “it is obvious to PHOSITA that prior-filed 747, and 843’s air-cuff will trigger the pressure sensor”, which provides support for “the processor activates the micro air pump according to a trigger signal”. The Examiner respectfully disagrees. Under 35 U.S.C. 112(a), the requirements of 112(a) are separate and distinct from each other (see MPEP 2161). Under 112(a), the disclosure must provide a written description of the invention and the manner and process of making and using the invention (the enablement requirement). Prior-filed 740, 747, and 843 each fail to provide support for the written description and enablement requirement. As recited above, prior-filed 740, 747, and 843 fail to provide support for the written description requirement for “a micro air pump activated by a processor according to a trigger signal and an air pressure sensor to collect data to be derived to blood pressure parameters”, “a processor to activate a micro air pump according to a trigger signal in order for the air pump to inflate the detachable bladder and blood pressure parameters to be derived from the air pressure sensor”, and “a processor to activate a micro air pump according to a trigger signal in order for the air pump to inflate the detachable bladder”. Prior-filed 740, 747, and 843 do not recite “a processor”, or other equivalent generic computer components. Further, under 112(a), well known and obvious to PHOSTIA, as argued by the Applicant, does not equate to disclosed within the prior-filed applications. Under 112(a) the claim limitations must have adequate and explicit support for both the written description requirement and the enablement requirement.
As recited above, claims 1-11 are not entitled to the benefit of prior applications 62/497,740, 62/497,747, and 62/601,843. The instant application is entitled to the benefit of prior application PCT/CN2017/113531. Accordingly, the effective filing date of the instant application is being treated as 11/29/2017. 
Claim Objections - Withdrawn
Response to Arguments
Applicant’s arguments, see page 7 of Remarks, filed 06/28/2022, with respect to claims 3-6 and 9 have been fully considered and are persuasive. Applicants have amended claims 3-6 and 9 to overcome the claim objections. The objections of claims 3-6 and 9 has been withdrawn. 
Claim Interpretation - 35 USC § 112(f) - Maintained
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a detachable means” in claim 2, lines 3-4.
The limitations are being interpreted as follows:
“riveting, threaded connection, mechanical fastening, mechanical engagement”, or “airtight annular posts”, or equivalents thereof, as described in para. [0039] and [0046] of the Specification filed on 05/30/2019. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Response to Arguments
Applicant's arguments filed 06/28/2022 have been fully considered but they are not persuasive. 
Applicants have argued that claim 2 should not be interpreted under 112(f). The Examiner respectfully disagrees. Applicants arguments are not commensurate in scope with the claims. As recited in the interpretation above, claim 2 recites “a detachable means”, but the claim does not recite the structure of the detachable means. Therefore, the broader 112(f) interpretation, in view of para. [0039] and [0046] of the specification filed on 05/30/2019, of claim 2 as recited above is maintained. 
Claim Rejections - 35 USC § 102 - Maintained and Modified Necessitated by Applicants Amendments
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Iwata et al. (Pub. No. US 2019/0298194), hereinafter referred to as Iwata.
The claims are generally directed towards a wearable device capable of blood pressure measurement, comprising a wrist band assembly, a display unit provided on the wrist band assembly, and a detachable bladder provided on a backside of the wrist band assembly, wherein the wrist band assembly is provided with a micro air pump connected to the detachable bladder, an air pressure sensor provided on a side of the detachable bladder, and a processor connected to the micro air pump and the air pressure sensor, and the processor activates the micro air pump according to a trigger signal in order for the micro air pump to inflate the detachable bladder and for a user's blood pressure parameters to be derived from data sent by the air pressure sensor to the processor.
Regarding Claim 1, Iwata discloses a wearable device capable of blood pressure measurement (Abstract, “sphygmomanometer of the present invention includes a bag-shaped sensing cuff to be worn … calculating a blood pressure”, Fig. 1 and Fig 2), comprising 
a wrist band assembly (Fig. 2, element 2, “belt”, element 10, “main body”), 
a display unit (Fig. 2, element 50, “display) provided on the wrist band assembly (para. [0062], “display constituting a display screen is disposed inside the glass of the upper portion of the case …”), and 
a detachable bladder (Fig. 2, element 20, “cuff structure”) provided on a backside of the wrist band assembly (para. [0060], para. [0067], para. [0077-0078], “one end 20f of the cuff structure is attached to the main body … the cuff structure 20 can be replaced for the main body independently of the belt 2 by opening the back lid …”, the cuff structure 20 is detachable from the main body 10 and is not connected to the belt 2), 
wherein the wrist band assembly is provided with a micro air pump (Fig. 8, element 30, “pump”, Fig. 10, element 30, “pump”, para. [0062], “blood-pressure measurement elements including a pump are mounted inside the main body …”) connected to the detachable bladder (Fig. 10, elements 380 and 390, para. [0090] and [0091], “pump is connected via the first flow-path … pump is connected via the second flow-path …”), 
an air pressure sensor (Fig. 10, element 32, “second pressure sensor”) provided on a side of the detachable bladder (Fig. 9 and Fig. 10, element 32 is connected to element 20 via the flexible tube 38), and 
a processor (Fig. 10, element 100 and 101, “Main CPU” and “Sub-CPU”) connected to the micro air pump and the air pressure sensor (para. [0101], “CPU then functions as a pressurization control part and a fluid storage control part to turn on the pump via the pump drive circuit …” and para. [0103], “CPU monitors a pressure PC of the sensing cuff”), and the processor activates the micro air pump according to a trigger signal in order for the micro air pump to inflate the detachable bladder and for a user's blood pressure parameters to be derived from data sent by the air pressure sensor to the processor (Fig. 11, elements S5, S6, S7, S8, and para. [0101-0105], “CPU then functions as a pressurization control part to turn on the pump … CPU waits until the pressure of the sensing cuff reaches a predetermined pressure … sensing cuff compresses the left wrist … CPU monitors a pressure of the sensing cuff … acquire a pulse wave signal … CPU functions as a blood-pressure calculating part and attempts to calculate a blood pressure value”).
Regarding Claim 2, Iwata discloses the wearable device of claim 1, wherein the wrist band assembly includes a watch case (Fig. 2, element 10B, and para. [0061], “main body has a substantially short cylindrically-shaped case”) and a wrist band coupled to the watch case (Fig. 2, element 2, “belt”, and para. [0061], “aside surface of the case 10B is integrally provided with pairs of projecting lugs … for attached the belt 2”); and the detachable bladder is not coupled to the wrist band but is connected to the backside of the watch case by a detachable means (para. [0077-0078], “ cuff structure is attached to the main body … cuff structure faces the inner circumferential surfaces of the belt and can be separated from the inner circumferential surfaces … cuff structure can be replaced for the main body independently of the belt …”).
Regarding Claim 3, Iwata discloses the wearable device of claim 2, wherein the detachable bladder includes a hollow bladder body (Fig. 4A and 4B, element 21, and para. [0070], “sensing cuff includes a first sheet on the side in contact with the left wrist and a second sheet facing the first sheet, and is formed into a bag shaped …”, sensing cuff is a hollow bag), two bladder wings that extend from the hollow bladder body in two opposite lateral directions respectively (Fig. 3B and Fig. 4A, element 21m, para. [0070], “… formed into a bag shaped by bringing circumferential edge portions of the first and second sheets into close contact …”, the edge portions extend from the hollow bladder body around the entire bag shaped section), an air delivery hole (Fig. 3B, element 39, and para. [0071], “flexible tube 39 is attached for supplying a pressure-transmitting fluid (air in this example) …”), and an air pressure detection hole (Fig. 3B, element 38, para. [0038], “flexible tube 38 is attached for supplying a pressure-transmitting fluid (air in this example) to the sensing cuff or discharging the pressure-transmitting fluid …” and para. [0092], “second flow-path forming member 380- and the flexible tube 38 constituting the second flow path”), the air delivery hole and the air pressure detection hole are provided at the hollow bladder body in such a way that an imaginary line connecting the two holes is parallel/perpendicular to the wrist band (Fig. 3B, elements 38 and 39, if an imaginary line is drawn connecting elements 38 and 39 at a portion, the imaginary line would be perpendicular to cuff structure, which is parallel to the belt).
Regarding Claim 4, Iwata discloses the wearable device of claim 3, wherein the two bladder wings of the detachable bladder are each provided with an arcuate supporting plate (Fig. 2, Fig. 3B, and Fig. 4A-4B, element 22, “back plate”, and para. [0072], “the back plate is disposed on the sensing cuff along the surface opposite to the measurement site … when the user brings the left wrist structure into a state of being wrapped with the belt … the back plate does not prevent the cuff from curving …”).
Regarding Claim 5, Iwata discloses the wearable device of claim 4, wherein the arcuate supporting plates are integrally formed with the two bladder wings of the detachable bladder (Fig. 3B, element 21 and 22, para. [0072], “back plate is made up of a plate-shaped resin … the back plate is disposed on the sensing cuff along the surface opposite to the measurement site …”).
Regarding Claim 6, Iwata discloses the wearable device of claim 3, wherein the watch case is provided therein with a connecting tube (Fig. 10, element 390, “first flow-path forming member”), the connecting tube has one end connected to an air outlet of the micro air pump (Fig. 10, element 30, “pump” and element 390, “first flow-path forming member” are connected, and para. [0090], “pump 30 is connected via the first flow-path forming member and the flexible tube 39 …”) and the opposite end connected to a first tubular base of the watch case (Fig. 9, element 390 and element 390p, and para. [0080], “later pins 390p are integrally attached to an end portion of the first flow-path forming member 390 … allowing a fluid to flow …”), and  16the first tubular base is configured to be inserted by an airtight annular post at the air delivery hole of the hollow bladder body so that the air in the micro air pump can be guided into and thereby inflate the detachable bladder (Fig. 9, Fig. 10, para. [0080], “the flexible tube 39 from the pressing cuff is connected via the lateral pin 390p to the first flow-path forming member 390 …” and para. [0090], “pump 30 can supply air as a pressurizing fluid … through the first flow-path forming member 390 and the flexible tube 39 …”).
Regarding Claim 7, Iwata discloses the wearable device of claim 6, wherein the watch case is provided therein with a branch tube in communication with the connecting tube and a pressure relief valve provided at one end of the branch tube (Fig. 10, elements 390 and 39 are connected to element 33, “on-off valve”, and para. [0091], “the on-off valve is interposed in the second flow path (actually between the first flow-path forming member and the second flow-path forming member) …”); and, the processor (Fig. 10, element 100 and 101, “CPU” and “Sub-CPU”) is connected to the pressure relief valve and is configured to trigger and thereby open the pressure relief valve according to another trigger signal (para. [0091], “the opening/closing of the on/off valve is controlled based on a control signal supplied from the CPU”), in order to guide the air in the hollow bladder body through the branch tube and the pressure relief valve to a pressure relief hole at the other side of the pressure relief valve (para. [0100-0101], “CPU turns off the pump … maintains the on-off valve in the opened state to exhaust the air in the pressing cuff and the sensing cuff … CPU then functions as a pressurization control part and a fluid storage control part to turn on the pump via the pump drive circuit, maintains the on-off valve in the opened state, and starts pressurization of the pressing cuff and the sensing cuff …”).
Regarding Claim 8, Iwata discloses the wearable device of claim 3, wherein the watch case is provided with a second tubular base (Fig. 9, element 380p, and para. [0080], “the flexible tube from the sensing cuff is connected via the lateral pin to the second flow-path forming member”), the air pressure sensor has a probe fixedly placed in the second tubular base (Fig. 9 and Fig. 10, element 32, element 32 is connected to elements 380 and 38), and the probe is inserted into an airtight annular post at an air pressure detection hole of the hollow bladder body in order for the air pressure sensor on the second tubular base to detect air pressure parameters in the hollow bladder body (para. [0092], “the second pressure sensor 32 detects the pressure in the sensing cuff via the second flow-path forming member 380 and the flexible tube 38 constituting the second flow path”).
Regarding Claim 9, Iwata discloses the wearable device of claim 3, wherein the two bladder wings of the detachable bladder extend along the wrist band (Fig. 2, element 21 and element 2, and Fig. 4A-4B, element 21m, the edge portions of element 21 extend along the belt in all directions around the sensing cuff).
Regarding Claim 10, Iwata discloses the wearable device of claim 9, wherein the total length of the detachable bladder is equal to 0.5 to 0.8 times the circumference of the wrist band (Fig. 3B, element 20, para. [0069], “the curler has a dimension in the longitudinal direction Y set to L1=148 mm …”, Fig. 2, element 20 is not a complete circle surrounding the wrist band, and para. [0050] of the instant specification discloses the length of the bladder wings and the bladder body may range up to 150 mm, with no limitation). 
Response to Arguments
Applicant's arguments filed 06/28/2022 have been fully considered but they are not persuasive.
Applicants have argued on page 8 of Remarks, filed 06/28/2022, that under 102(a)(2), “Iwata lacks the eligibility to be prior art under the present application … Applicant considers that the prior data of the present disclosure (12/01/2016) is earlier than the priority data of Iwata”. The Examiner respectfully disagrees. As recited and reiterated above, claims 1-11 are not entitled to the benefit of prior applications 62/497,740, 62/497,747, and 62/601,843. The instant application is entitled to the benefit of prior application PCT/CN2017/113531. Accordingly, the effective filing date of the instant application is being treated as 11/29/2017. Under 102(a)(2), Iwata is eligible as prior art, with an effective filing data of 12/28/2016. 
Applicants have argued on pages 8-9 of Remarks, filed 08/26/2022, that “Iwata fails to disclose the detachable bladder full covering the backside of the watch case” and further cite Fig. 9B of the instant Application. Applicants arguments are not commensurate in scope with the claimed invention. As claimed, the detachable bladder is not required to “full covering the backside of the watch case”. Instead, the claims recite “a detachable bladder provided on a backside of the wrist band assembly”, which is disclosed by Iwata in the rejection above (para. [0077-0078]).
Applicants have argued on page 10 of Remarks, filed 06/28/2022, that “Iwata fails to disclose that the airtight annular post of the present disclosure”. Applicants arguments are not commensurate in scope with the claimed invention. The claimed invention does not recite “the airtight annular disposed on the airtight annular post”. 
Applicants have argued on page 11 of Remarks, filed 08/26/2022,  that Iwata fails to disclose “two bladder wings that extend from the hollow bladder body in two opposite lateral directions respectively”. The Examiner respectfully disagrees. As reiterated above in the rejection, Iwata discloses bladder wings that extend from the hollow bladder body (Fig. 3B and Fig. 4A, element 21m, para. [0070], “… formed into a bag shaped by bringing circumferential edge portions of the first and second sheets into close contact …”, the edge portions extend from the hollow bladder body around the entire bag shaped section). Further, Applicants arguments are not commensurate in scope with the claimed invention. As recited in the claims, the bladder wings do not comprise “an inner space containing the air”. 
Applicants have argued on page 11 of Remarks, filed 08/26/2022, that Iwata fails to disclose “the air delivery hole and the air pressure detection hole of the present disclosure are provided at the same hollow bladder body”. The Examiner respectfully disagrees. As recited in the rejection, air delivery hole and the air detection hole are provided at the hollow bladder body in such a way that an imaginary line connecting the two holes is parallel/perpendicular to the wrist band (Fig. 3B, elements 38 and 39, if an imaginary line is drawn connecting elements 38 and 39 at a portion, the imaginary line would be perpendicular to cuff structure, which is parallel to the belt). Applicants arguments that the air delivery hole and the air pressure detection hole are provided at the same hollow bladder body are not commensurate in scope with the claimed invention. Further, Applicants have argued on pages 11-12 of Remarks, that Iwata fails to disclose “the micro air pump to inflate the detachable bladder”. The Examiner respectfully disagrees. As recited in the rejection above, Iwata discloses an air pump to inflate a detachable bladder (Fig. 3B, element 39, and para. [0071], “flexible tube 39 is attached for supplying a pressure-transmitting fluid (air in this example) …”). Further, Applicants arguments in view of Claims 6, 7, and 9 are not persuasive in view of claim 3. 
Applicants have argued on page 12 of Remarks, filed 08/26/2022, that Iwata fails to disclose “wherein the two bladder wings of the detachable bladder are each provided with an arcuate supporting plate” and “bladder wings, which is longer than the arcuate supporting plate”. The Examiner respectfully disagrees. Applicants arguments that “the present disclosure shall be novel and non-obvious” are not commensurate in scope with the claimed invention and are not persuasive. As recited above, Iwata discloses an arcuate supporting plate (Fig. 2, Fig. 3B, and Fig. 4A-4B, element 22, “back plate”, and para. [0072], “the back plate is disposed on the sensing cuff along the surface opposite to the measurement site … when the user brings the left wrist structure into a state of being wrapped with the belt … the back plate does not prevent the cuff from curving …”).  
Applicants have argued on page 13 of Remarks, filed 08/26/2022, that Iwata fails to disclose “wherein the arcuate supporting plates are integrally formed with the two bladder wings of the detachable bladder”. The Examiner respectfully disagrees. Applicants arguments that “the above limitations of the present disclosure shall be novel and non-obvious over Iwata” is not persuasive. As recited above, Iwata discloses the arcuate supporting plates are integrally formed with the two bladder wings (Fig. 3B, element 21 and 22, para. [0072], “back plate is made up of a plate-shaped resin … the back plate is disposed on the sensing cuff along the surface opposite to the measurement site …”).
Applicants have argued on page 14 of Remarks, filed 08/26/2022, that Iwata fails to disclose “the second pressure sensor of Iwata is not provided on the pin of Iwata”. The Examiner respectfully disagrees. Applicants arguments are not commensurate in scope with the claimed invention. As recited above, Iwata discloses a second tubular base (Fig. 9, element 380p) and the pressure sensor is placed in the second tubular base (Fig. 9 and Fig. 10, element 32, element 32 is connected to elements 380 and 38, and para. [0092]). 
Applicants have argued on page 15 of Remarks, filed 08/26/2022, that Iwata fails to disclose “the total length of the detachable bladder is equal to 0.5 to 0.8 times the circumference of the wrist band”. The Examiner respectfully disagrees. As recited above, Iwata discloses (Fig. 3B, element 20, para. [0069], “the curler has a dimension in the longitudinal direction Y set to L1=148 mm …”, Fig. 2, element 20 is not a complete circle surrounding the wrist band, and para. [0050] of the instant specification discloses the length of the bladder wings and the bladder body may range up to 150 mm, with no limitation). 
Claim Rejections - 35 USC § 103 - Maintained
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwata et al. (Pub. No. US 2019/0298194), hereinafter referred to as Iwata.
Regarding Claim 11, Iwata discloses the wearable device of claim 9.
However, Iwata does not explicitly disclose wherein the width of the detachable bladder is equal to 0.4 to 0.6 times the length of the detachable bladder.
	Iwata does disclose that the width of elements of the cuff structure can range from 28 mm, 25 mm, 23 mm, and 15 mm, in one example (Fig. 3B and para. [0069]). Iwata further discloses that the length of elements of the cuff structure can range from 148 mm, 140 mm, 114 mm, and 110 mm, in one example (Fig. 3B and para. [0069]). Iwata further teaches that the width of the elements shown in Fig. 3B are determined based on each element being made larger than the previous element in order for the pressures to be identical and allow for uniform pressure of the sensing cuff on the patient (para. [0121]). Further, changes in size and proportion where the dimensions would not perform differently than the prior art is not patentably distinct (see MPEP 2144.04, IV, A). Therefore, one of ordinary skill in the art, through routine experimentation and optimization, would have recognized that increasing the width of elements W1-W4 shown in Fig. 3B to be 0.4 to 0.6 times the length of element 20, would be an option and would still provide accurate blood pressure measurements (para. [0121]). 
Response to Arguments
Applicant's arguments filed 06/28/2022 have been fully considered but they are not persuasive.
Applicants have argued on page 15 of Remarks, filed 06/28/2022, that Iwata fails to disclose claim 11. The Examiner respectfully disagrees. As recited above, Iwata discloses that the cuff structure can be a range of widths and lengths, and through routine experimentation, the width of the detachable bladder could reasonably be equal to 0.4 to 0.6 times the length of the detachable bladder while still providing accurate blood pressure measurements. Further, as recited within the rejection above and in the MPEP, changes in size and proportion where the dimensions would not perform differently than the prior art device is not patentably distinct (see MPEP 2144.04, IV, A). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE W KRETZER whose telephone number is (571)272-1907. The examiner can normally be reached Monday through Friday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.W.K./Examiner, Art Unit 3791     

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791